Citation Nr: 1102983	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  00-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from June to September 1980 and 
from September 1984 to July 1993.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Nashville, Tennessee.  This matter was before the Board in 
January 2005, at which time it was remanded to schedule the 
Veteran for a videoconference hearing.  The issues listed on the 
title page of that decision at that time were entitlement to 
service connection for PTSD; entitlement to service connection 
for headaches due to an undiagnosed illness; entitlement to 
service connection for chest pain due to an undiagnosed illness; 
entitlement to service connection for lack of confidence, coping 
skills, and focusing due to an undiagnosed illness; and 
entitlement to a total and permanent disability rating for 
pension purposes.  

The matter was again before the Board in April 2009.  The Board 
noted that the hearing request was rescheduled several times, and 
that the request for another continuance was denied in February 
2009.  At that time, the issues listed on the title page of the 
decision were entitlement to service connection for PTSD; 
entitlement to service connection for headaches due to an 
undiagnosed illness; entitlement to service connection for chest 
pain due to an undiagnosed illness; entitlement to service 
connection for lack of confidence, coping skills, and focusing 
due to an undiagnosed illness; and entitlement to nonservice-
connected pension.  

In the April 2009 decision, the Board denied the claims of 
service connection for headaches, including as due to an 
undiagnosed illness and for chest pain, including as due to an 
undiagnosed illness.  The Board remanded the issues of service 
connection for PTSD, and for lack of confidence, coping skills, 
and focusing, as well as the issue of entitlement to nonservice-
connected pension benefits, for additional development.  

In an April 2010 rating determination, the RO granted service 
connection for PTSD (also claimed as confusion, difficulty coping 
and focusing as an undiagnosed illness) and assigned a 10 percent 
disability evaluation, effective March 8, 2010.  

In October 2010, the Veteran filed a notice of disagreement with 
the assigned disability evaluation and requested that a higher 
disability rating be assigned.  The Board accepts the Veteran's 
statement as a notice of disagreement and the issue will be 
addressed in the remand portion of the decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

With regard to the claim for an initial evaluation in excess of 
10 percent for PTSD, the Board notes that following the 
assignment of the 10 percent disability evaluation in the April 
2010 rating determination, the Veteran, in a document received in 
October 2010, expressed disagreement with the assigned disability 
evaluation and indicated that a higher disability evaluation was 
warranted.  This statement meets the requirements for a notice of 
disagreement.  A statement of the case has not been issued as it 
relates to this issue.  The Board is required to remand the case 
for issuance of the statement of the case.  Manlicon v. West, 12 
Vet. App. 238 (1999).

The Board finds that the assigned disability evaluation for the 
Veteran's service-connected PTSD will have a direct impact upon 
the issue of entitlement to nonservice-connected pension 
benefits.  Therefore, the Board may not properly review the 
Veteran's claim for entitlement to nonservice-connected 
disability pension until the RO adjudicates the issue of a higher 
initial disability evaluation for PTSD.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
PTSD.  The issue should be certified to the 
Board only if a timely substantive appeal 
is received.

2.  After the above requested development 
has been completed, ensure that all of the 
Veteran's disabilities are properly rated 
and then readjudicate his claim for VA 
pension benefits.  If any benefit sought is 
not granted to his satisfaction, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

